Case 1:18-cv-00299-WES-LDA Document 19 Filed 06/20/19 Page 1 of 3 PageID #: 134



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND



       BYRON AVILA
       Plaintiff,


             v.                                       CA 18-299-WES


       FEDERAL HOUSING FINANCE AGENCY,
       et al.
       Defendant.




                          STANDARD PRETRIAL ORDER

       Pursuant to Rule 16 of the Federal Rules of Civil

 Procedure, it is ordered that:


       All factual discovery will be completed on or before -
       12/20/2019.

       Dispositive motions1 shall be filed by 1/21/2020.


       Counsel shall file electronically, 30 days after a decision

 on any dispositive motion, or, if no dispositive motions are

 filed, by    1/21/2020_ a pretrial memorandum which shall contain

 the following information:




 1  In matters before Judge Smith, prior to filing a motion for
 summary judgment, counsel must request a conference with the
 Court.
Case 1:18-cv-00299-WES-LDA Document 19 Filed 06/20/19 Page 2 of 3 PageID #: 135



       1.(a)     Plaintiff will set forth what is expected to be
            proven in support of the claim;

       1.(b)   Defendant will set forth what is expected to be
            proven in defense;

       2.         A memorandum of supporting law with citations of
                  authorities. This is to include all the law
                  applicable to the case with emphasis on special
                  legal issues, including any and all matters that
                  may be the subject of a motion in limine. All
                  pertinent citations will be fully briefed;

       3.         A statement as to probable length of trial;

       4.         Any additional matter which counsel feel will aid
                  the Court in the disposition and/or trial of the
                  action.

       At least fourteen (14) days before jury selection or, in

 the case of a matter to be tried without a jury, fourteen (14)

 days before trial is to begin, counsel shall submit to the Court

 in conventional form (paper) the following:

       1.    A list of all witnesses expected to testify with a
             brief summary of each witness’s testimony and a
             statement as to whether that witness will testify as
             an expert;

       2.    A list of all exhibits intended to be offered at the
             trial with statements of the purpose for which the
             exhibit is offered. All such exhibits are to be pre-
             marked by the plaintiff in numerical order and by the
             defendant in alphabetical order;

 In addition, in matters to be tried before a jury, counsel shall

 also file electronically full and complete proposed jury

 instructions and a jury verdict form (with special

 interrogatories, if any are being requested) at least fourteen

 (14) days before jury selection.
Case 1:18-cv-00299-WES-LDA Document 19 Filed 06/20/19 Page 3 of 3 PageID #: 136



       Failure to strictly comply with this order will result in

 appropriate sanctions which may include dismissal, default, or

 exclusion of evidence.

       After fourteen (14) days from the close of discovery, no

 motions – other than motions in limine – shall be filed except

 by leave of the undersigned.

       No discovery motions shall be filed until after the party

 in good faith tries to resolve the matter with opposing counsel.

 If that does not resolve the dispute, the party must first have

 an informal conference with the Court, which can be arranged by

 contacting the judge’s Case Manager via email or telephone (Ryan

 Jackson, ryan_jackson@rid.uscourts.gov or 401-752-7213).

       Every effort should be made to settle the case before

 jurors are summoned for empanelment.        Counsel are to advise the

 clerk of any such settlement and file a stipulation of dismissal

 no later than seven (7) days before the scheduled empanelment

 date.   Jury costs and/or counsel fees may be assessed against

 one or more of the parties and/or counsel if the Court

 determines that the lateness of settlement was due to

 unreasonable or vexatious conduct or neglect.


 So Ordered.


 _______________________________
 William E. Smith
 United States District Judge
 Date: June 20, 2019
